By the Court, Niles, J.:
There was sufficient evidence to sustain the finding of the Court that “ in employing the defendant as an attorney at law in the action for partition of the Santa Teresa Ranch, the plaintiff acted for himself as to the interest which he claimed in the ranch, and as agent for the Valencias in relation to the interest claimed by Mrs. Valencia.” Assuming this to be the fact, the relation of attorney and client did not exist between the plaintiff and defendant by virtue of that employment as to the interest in the land then owned by Mrs. Valencia, and afterward conveyed by her to the defendant.
If any relation of trust existed which would cause the purchase by defendant - from Mrs. Valencia to enure to the benefit of the plaintiff, it must arise from the subsequent transactions relative to the power of attorney held by plaintiff from the Valencias. The evidence upon this point is conflicting, and the facts are not clearly found by the Court. But it seems to be undisputed that upon one occasion the plaintiff exhibited the instrument to the defendant, and advised with him as to the powers conferred by it; that the defendant advised the plaintiff that the writing was not effectual as a power to sell the interest of Mrs. Valencia in the land, and that he should obtain a conveyance from her. Subsequently the defendant at plaintiff’s request caused a deed to be prepared conveying the property to the plaintiff, and forwarded it to the agent of the plaintiff’ with instructions to procure its execution by the Valencias. The Valencias refused to sign the deed, and this terminated the transaction.
It does not appear that the defendant was intrusted with the power to negotiate with the Valencias for the purchase, or to act in any other capacity than as adviser in relation to the legal effect of the power of attorney, and as a convey*209ancer in tlie preparation of the deed. All duties devolving upon him by reason of this employment were discharged when the deed had been forwarded to the agent of the plaintiff. Nor does it appear that the defendant derived any information from the plaintiff respecting the property or the title of the Valencias, that could have induced or aided his subsequent purchase.
Admitting to its fullest extent the rule which holds an attorney or agent to scrupulous good faith in all transactions in which the client’s interests are involved, we see nothing in the facts of this case which calls for the application of the rule.-
There was no error in the admission in evidence of the deed of August 13th, 1866, from the Valencias to the- plaintiff". The Court might very well consider it as being the deed referred to in the amended answer of the defendant, notwithstanding the slight difference in dates. It was a part of the theory of the defense that this conveyance was made in discharge of the obligations expressed in the power of attorney from the Valencias to the plaintiff. In view of this the deed was not irrelevant, whatever may have been its value as evidence.
We cannot see that the deed from Joaquin Castro and wife to plaintiff was relevant to the issues made; but the evidence could not affect the plaintiff injuriously, and the judgment will not be disturbed for error in its admission.
Judgment affirmed.
Neither Mr. Justice Rhodes nor Mr. Justice Crockett expressed an opinion.